Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 22 are pending.  Claims 1 - 3, 5 - 15, 17, 18 have been amended.  Claims 20 - 22 are new.  Claims 1, 13, 17 are independent.    File date is 6-11-2021.  
    This action is in response to application amendments filed 9-26-2022.  

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shelest et al. (US PGPUB No. 20070061574) in view of Vazquez et al. (US Patent No. 9,172,699).     	
 
Regarding Claim 1, Shelest discloses an information communication method, comprising:
a)  a step of providing a first authenticated network address authenticated by a first entity associated with a user; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: terminal device); ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    
c)  a step of making a communication connection between the first entity and a second entity; (Shelest ¶ 026, ll 1-3: present invention relates to communications between network nodes on various connected computer networks; (communication between computing systems: first and second entity; ¶ 038, ll 18-020: sending device's address has been verified, and recipient is now free to accept authenticated message content data as authentic and to act on them accordingly; (communication connection established, messages transferred between sender and recipient, (first entity and second entity))) and
d)  a step in which the second entity refers to the user information associated with the first authenticated network address. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair (user information) is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    

Furthermore, Shelest discloses for b): a step of associating the first authenticated network address with the user information. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created (information associated with user); this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    

Shelest does not explicitly disclose for b): associating user information including personal information of a user. 
However, Vazquez discloses: 
b)  associating user information including personal information of the user. (Vazquez col 12, ll 13-23: when credential management application on client device outputs a representation for a credential or signs a document using a credential, client device transmits information to server describing the use (e.g., a device identifier, a user name, user account identifier, the type of use, email address, location, date and/or time); in addition, when a credential is presented for validation, processing system  operated by the validation entity transmits the usage information to the server; server then stores an entry including these details) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for b): associating user information including personal information of a user as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 2, Shelest-Vazquez discloses the information communication method according to claim 1, further comprising:
a)  a step of generating the first authenticated network address in the first entity; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: terminal device); ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)     
b)  a step of generating a second authenticated network address in the second entity; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device (first address, second address); sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: server)) and
c)  a step of setting the first authenticated network address and the second authenticated network address in the first entity and the second entity, respectively, after authenticating the first authenticated network address and the second authenticated network address by the certificate authority. (Shelest ¶ 32, ll 1-19: sending device sets the route prefix 308 of its PKD address (first, second network address; first, second entities); ¶ 33, ll 1-10: sending device sets the second part of its PKD address)    

Shelest does not explicitly disclose a certificate authority. 
However, Vazquez discloses wherein for a certificate authority. (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for a certificate authority as taught by Vazquez. One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 3, Shelest-Vazquez discloses the information communication method according to claim 1, wherein after referring to the user information, the second entity provides a service based on the user information without acquiring the user information of the user who owns the first entity. (Shelest ¶ 036, ll 1-17: message further includes a digital signature generated from data included in the message; to generate this signature, the sending device creates a hash of the data to authenticate; data typically include PKD address set earlier, authenticated portion of message content data, and optional data such as the time stamp and identifier of intended recipient; a cryptographic signature of the hash generated is created from the hash using the private key associated with the public key, which was used to create the PKD address of the sending device; ¶ 040, ll 7-12: sender delivers its public key to a key publishing service; when a message is received, the recipient requests the sender's public key from the publishing service); (implementation of a service such as a publishing service (key retrieval service)))    

Regarding Claim 4, Shelest-Vazquez discloses the information communication method according to claim 1, wherein the associating of the user information is performed by the approval of the user. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)       

Regarding Claim 5, Shelest-Vazquez discloses the information communication method according to claim 1, wherein the associating of the user information is performed at a request of the second entity. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association; (recipient of message, second entity, to request key from publishing service))       

Regarding Claim 6, Shelest-Vazquez discloses the information communication method according to claim 1, wherein the first entity is a portable terminal, and the portable terminal associates user information at the time of line contract with the first authenticated network address. (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices)    

Regarding Claim 7, Shelest-Vazquez discloses the information communication method according to claim 1. 
Shelest does not explicitly disclose determining whether or not the user has a service use account based on the user information. 
However, Vazquez discloses wherein further comprising: a step in which the second entity determines whether or not the user has a service use account based on the user information. (Vazquez col 4, ll 11-29: if the email address (or username) and password are valid, the server determines whether the requesting client device has already been registered with the user account (e.g., by determining whether a valid certificate was included with the request); if not, then the application recognizes the device as a new device; (determination whether user has an account or not))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for determining whether or not the user has a service use account based on the user information as taught by Vazquez.   One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)  

Regarding Claim 8, Shelest-Vazquez discloses the information communication method according to claim 7, further comprising:
a)  a step of generating the first authenticated network address in the first entity; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: first entity))    
b)  a step of generating the second authenticated network address in the second entity; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (second network address generated for computing system: second entity)) and
c)  a step of setting the first authenticated network address and the second authenticated network address in the terminal device and the server, respectively, after authenticating the first network address and the second network address. (Shelest ¶ 32, ll 1-19: sending device sets the route prefix 308 of its PKD address; ¶ 33, ll 1-10: sending device sets the second part of its PKD address)    
     
Shelest does not explicitly disclose a certificate authority. 
However, Vazquez discloses wherein for a certificate authority. (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for a certificate authority as taught by Vazquez. One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 9, Shelest-Vazquez discloses the information communication method according to claim 7. 
Shelest does not explicitly disclose user does not have service use account, server requests terminal device to generate service use account.
However, Vazquez discloses wherein upon determining that the user does not have the service use account, the second entity requests the first entity to generate the service use account. (Vazquez col 4, ll 11-29: if the email address (or username) and password are valid, the server determines whether the requesting client device has already been registered with the user account (e.g., by determining whether a valid certificate was included with the request); if not, then the application recognizes the device as a new device)       
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for user does not have service use account, server requests terminal device to generate service use account as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)    

Regarding Claim 10, Shelest-Vazquez discloses the information communication method according to claim 9. 
Shelest does not explicitly disclose generate service use account on first entity, second entity stores service use account information.  
However, Vazquez discloses wherein upon approval to generate the service use account on the first entity, the second entity stores service use account information. (Vazquez col 6, ll 43-58: server manages and/or stores one or more credentials, associates users and groups of users with appropriate credentials, grants access to user accounts, and provides credentials to users' client devices and/or processing systems (e.g., operated by credential authorities); credentials, user accounts, group accounts, and administrative accounts are stored in a database (e.g., MySQL, PostgreSQL, MS SQL Server, MongoDB), or other suitable data structure that can be accessed by the server; server accesses the stored credentials and/or user accounts via web services such as representational state transfer (REST) style services)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for generate service use account on first entity, second entity stores service use account information as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)    

Regarding Claim 11, Shelest-Vazquez discloses the information communication method according to claim 7, including using a service. (see Shelest ¶ 040, ll 7-12: sender delivers its public key to a key publishing service; when a message is received, the recipient requests the sender's public key from the publishing service)

Shelest does not explicitly disclose user has a service use account, second entity permits first entity to use service. 
However, Vazquez discloses wherein upon determining that the user has the service use account, the second entity permits the first entity to use a service. (Vazquez col 11, ll 60-64: if the server verifies that the client device is associated with the requested user account, the server grants access to the account, for example by transmitting a message to the client device including the requested information)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for user has a service use account, second entity permits terminal device to use service as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 12, Shelest-Vazquez discloses the information communication method according to claim 7, wherein the first entity is a portable terminal, and the portable terminal associates user information at the time of line contract with the first authenticated network address. (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices)    

Regarding Claim 13, Shelest discloses an information communication method in which a first authenticated network address, a second authenticated network address, and a third authenticated network address are provided, the method comprising:
a)  a step of authenticating the first authenticated network address by the third authenticated network address; (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair (user information) is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    
b)  a step of associating the second authenticated network address with the third authenticated network address for authentication; (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association; (first, second, third network address)) and  
c)  a step of authenticating the first authenticated network address authenticated as the third authenticated network address by the second authenticated network address. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair (user information) is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)     

Furthermore, Shelest discloses for d): a step of referring the user with the first authenticated network address.  (Shelest ¶ 036, ll 1-17: message further includes a digital signature generated from data included in the message; to generate this signature, the sending device creates a hash of the data to authenticate; data typically include PKD address set earlier, authenticated portion of message content data, and optional data such as the time stamp and identifier of intended recipient; a cryptographic signature of the hash generated is created from the hash using the private key associated with the public key, which was used to create the PKD address of the sending device)      

Shelest does not explicitly disclose for d): user information including personal information of a user. 
However, Vazquez discloses: 
d)  user information including personal information of a user. (Vazquez col 12, ll 13-23: when credential management application on client device outputs a representation for a credential or signs a document using a credential, client device transmits information to server describing the use (e.g., a device identifier, a user name, user account identifier, the type of use, email address, location, date and/or time); in addition, when a credential is presented for validation, processing system  operated by the validation entity transmits the usage information to the server; server then stores an entry including these details) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for d): user information including personal information of a user as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 14, Shelest-Vazquez discloses the information communication method according to claim 13, wherein the first, second, and third authenticated network addresses are set in an entity after being authenticated. (Shelest ¶ 32, ll 1-19: sending device sets the route prefix of its PKD address; ¶ 33, ll 1-10: sending device sets the second part of its PKD address; ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)     
Shelest does not explicitly disclose authenticated by a certificate authority. 
However, Vazquez discloses wherein authenticated by the certificate authority. (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for authenticated by a certificate authority as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 15, Shelest-Vazquez discloses the information communication method according to claim 14, wherein the first authenticated network address is set in a terminal device, the second network address is set in a second entity, and the third authenticated network address is set in a third entity. (Shelest ¶ 32, ll 1-19: sending device sets the route prefix of its PKD address; ¶ 33, ll 1-10: sending device sets the second part of its PKD address; ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices; (multiple types of computing devices; generated network address set within designated computing devices: first entity, second entity, third entity))

Regarding Claim 16, Shelest-Vazquez discloses a non-transitory storage medium having thereon a program causing a computer to execute the information communication method according to claim 1. (Shelest ¶ 027, ll 22-26: computer-storage media include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data; (instructions executed to implement processes, functions); ¶ 027, ll 36-41: communications media include wired media, such as wired networks and direct-wired connections, and wireless media such as acoustic, radio, infrared, and other wireless media; the term computer-readable media as used herein includes both storage media (non-transitory) and communications media (transitory media).  
Shelest discloses both transitory medium and non-transitory medium; in the broadest sense Shelest discloses non-transitory medium.       

Regarding Claim 17, Shelest discloses an information communication system, comprising:
a)  a first entity; and b) a second entity; (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices) and     
c)  a first authenticated network address that is uniquely set in advance in the first entity by obtaining authentication from the authentication server. (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: terminal device)) 
    
Furthermore, Shelest discloses for c): the first authenticated network address is associated with user information in the first entity, and the second entity refers to the user information associated with the first authenticated network address when communicating with the first entity. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    

Shelest does not explicitly disclose for c): user information including personal information of a user. 
However, Vazquez discloses: 
c)  associated with user information including personal information of the user. (Vazquez col 12, ll 13-23: when credential management application on client device outputs a representation for a credential or signs a document using a credential, client device transmits information to server describing the use (e.g., a device identifier, a user name, user account identifier, the type of use, email address, location, date and/or time); in addition, when a credential is presented for validation, processing system  operated by the validation entity transmits the usage information to the server; server then stores an entry including these details) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for c): user information including personal information of a user as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 18, Shelest-Vazquez discloses the information communication system according to claim 17.  
Furthermore, Shelest discloses wherein the second entity is configured to a): receive, from the first entity associated with a user, a network address unique to the first entity. (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: first entity))

Shelest does not explicitly disclose for a): a digital certificate associated with the network address and includes attribute information of the user, and for b): permit user to log in to the site. 
However, Vazquez discloses: 
a)  a digital certificate that is associated with the network address and includes attribute information of the user; (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority) and
b)  permit the user to log in to the predetermined site based on the attribute information of the user included in the digital certificate. (Vazquez col 11, ll 60-64: if the server verifies that the client device is associated with the requested user account, the server grants access to the account, for example by transmitting a message to the client device including the requested information)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for a): a digital certificate associated with the network address and includes attribute information of the user, and for b): permit user to log in to the site as taught by Vazquez. One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system. (Vazquez col 8, ll 4-27)

Regarding Claim 19, Shelest-Vazquez discloses the information communication system according to claim 18. 
Shelest does not explicitly disclose for a): determining whether or not attribute information of the user includes user login information necessary for logging in to the site, and for b): permitting the user to log in to the site. 
However, Vazquez discloses wherein permitting the login comprises: 
a)  determining whether or not the attribute information of the user includes user login information necessary for logging in to the predetermined site; (Vazquez col 4, ll 11-18: after the user enters the user's email address (or username) and password, the user can select command button 108 to sign into their user account; in response, the client device transmits to a server a request for access to user account, where the request includes the email address (or username) and password; the server then determines whether the email address (or username) and password are valid for a user account) and
b)  permitting the user to log in to the predetermined site when the attribute information of the user includes the user login information. (Vazquez col 11, ll 60-64: if the server verifies that the client device is associated with the requested user account, the server grants access to the account, for example by transmitting a message to the client device including the requested information)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for a): determining whether or not attribute information of the user includes user login information necessary for logging in to the site, and for b): permitting the user to log in to the site as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 20, Shelest-Vazquez discloses the information communication method according to claim 1. 
Shelest does not explicitly disclose user information comprises one or more of a name, a date of birth, a gender, an address, a telephone number, account information of the user, or credit card information. 
However, Vazquez discloses wherein the user information comprises one or more of a name, a date of birth, a gender, an address, a telephone number, account information of the user, or credit card information. (Vazquez col 4, ll 11-29: if the email address (or username) and password are valid, the server determines whether the requesting client device has already been registered with the user account (e.g., by determining whether a valid certificate was included with the request); if not, then the application recognizes the device as a new device; (selected: account information of the user))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for user information comprises one or more of a name, a date of birth, a gender, an address, a telephone number, account information of the user, or credit card information as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)  

Regarding Claim 21, Shelest-Vazquez discloses the information communication method according to claim 1, wherein the first entity and/or the second entity comprise one or more of a terminal device and a server. (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices; (selected: terminal device and a server))    

Regarding Claim 22, Shelest-Vazquez discloses the information communication method according to claim 15, wherein the first entity and/or the second entity and/or the third entity comprise one or more of a terminal device, a first server, and a second server. (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices; (selected: a first, second server))    

Response to Arguments
4.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on page 9 of Remarks:    ...   Shelest fails to teach or suggest the recited "a step in which the second entity refers to the user information associated with the first authenticated network address.". 

    The Examiner respectfully disagrees.  Certificates that enable the usage of public/private key pairs, which are associated with a particular user and disclose user information associated with a particular user.  Shelest discloses public/private key pairs associated with a particular user and used in credential management.  (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created (information associated with user); this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)
    Applicant has qualified user information to include personal information associated with the user.  Vazquez discloses personal information (such as username, user account information, email information) associated with a particular user and its usage in credential management of a network-connected entity. (Vazquez col 12, ll 13-23: when credential management application on client device outputs a representation for a credential or signs a document using a credential, client device transmits information to server describing the use (e.g., a device identifier, a user name, user account identifier, the type of use, email address, location, date and/or time); in addition, when a credential is presented for validation, processing system  operated by the validation entity transmits the usage information to the server; server then stores an entry including these details)

B.  Applicant argues on page 9 of Remarks:    ...   Vazquez also fails to teach or suggest these features as now recited in the claims.

    The Examiner respectfully disagrees.  Certificates that enable the usage of public/private key pairs, which are associated with a particular user and disclose user information associated with a particular user.  Shelest discloses public/private key pairs associated with a particular user and used in credential management.  (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created (information associated with user); this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)
    Applicant has qualified user information to include personal information associated with the user.  Vazquez discloses personal information (such as username, user account information, email information) associated with a particular user and its usage in credential management of an network-connected entity. (Vazquez col 12, ll 13-23: when credential management application on client device outputs a representation for a credential or signs a document using a credential, client device transmits information to server describing the use (e.g., a device identifier, a user name, user account identifier, the type of use, email address, location, date and/or time); in addition, when a credential is presented for validation, processing system  operated by the validation entity transmits the usage information to the server; server then stores an entry including these details) 

C.  Applicant argues on page 9 of Remarks: There is no motivation for one of ordinary skill in the art to modify Shelest in view of Vazquez.

    The Examiner respectfully disagrees.  A 103 rejection based on multiple references is a legitimate technique according to the MPEP.   The 103 rejection allows portions of the rejection citations for a claimed invention to come from different prior art references.   The rejection to each independent and dependent claim includes a citation from the referenced prior art that discloses the basis for the rejection.  Each obviousness combination clearly indicates the claim limitation(s) the combined referenced prior art teaches.  In addition, a cited passage from the referenced prior art indicates the motivation for the obviousness combination.  Each obviousness combination’s disclosure is equivalent to the Applicant’s claim limitation(s) for the claimed invention.  Achieved advantage is a valid motivation for the combination of referenced prior art.   The rejection of each referenced prior art combination states a motivation for the combination, which translates to an achieved advantage for the combination.    

D.  Applicant argues on page 10 of Remarks:    ...   claim 16 is directed to a non-transitory storage medium and is believed to further distinguish over Shelest and Vazquez.

    The Examiner respectfully disagrees. Shelest discloses both transitory medium and non-transitory medium, and in the broadest sense Shelest discloses non-transitory medium (storage medium).  (Shelest ¶ 027, ll 36-41: communications media include wired media, such as wired networks and direct-wired connections, and wireless media such as acoustic, radio, infrared, and other wireless media. The term computer-readable media as used herein includes both storage media and communications media; (Shelest discloses both transitory medium and non-transitory medium; and in the broadest sense Shelest discloses non-transitory medium)) 

E.  Applicant argues on page 10 of Remarks:    ...   the recited "personal information" is unrelated and fundamentally different from the "public/private key" of Shelest cited in the Office Action.

    The Examiner respectfully disagrees.  Certificates that enable the usage of public/private key pairs, which are associated with a particular user and disclose user information associated with a particular user.  Shelest discloses public/private key pairs associated with a particular user and used in credential management.  (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created (information associated with user); this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)
    Applicant has qualified user information to include personal information associated with the user.  Vazquez discloses personal information (such as username, user account information, email information) associated with a particular user and its usage in credential management of an network-connected entity. (Vazquez col 12, ll 13-23: when credential management application on client device outputs a representation for a credential or signs a document using a credential, client device transmits information to server describing the use (e.g., a device identifier, a user name, user account identifier, the type of use, email address, location, date and/or time); in addition, when a credential is presented for validation, processing system  operated by the validation entity transmits the usage information to the server; server then stores an entry including these details) 

F.  Applicant argues on page 10 of Remarks:    ...   claims clarify the recited "user information." Moreover, the claims recite that the "user information" includes "personal information of the user".

    The Examiner respectfully disagrees.  Certificates that enable the usage of public/private key pairs, which are associated with a particular user and disclose user information associated with a particular user.  Shelest discloses public/private key pairs associated with a particular user and used in credential management.  (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created (information associated with user); this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)
    Applicant has qualified user information to include personal information associated with the user.  Vazquez discloses personal information (such as username, user account information, email information) associated with a particular user and its usage in credential management of an network-connected entity. (Vazquez col 12, ll 13-23: when credential management application on client device outputs a representation for a credential or signs a document using a credential, client device transmits information to server describing the use (e.g., a device identifier, a user name, user account identifier, the type of use, email address, location, date and/or time); in addition, when a credential is presented for validation, processing system  operated by the validation entity transmits the usage information to the server; server then stores an entry including these details)

G.  Applicant argues on page 11 of Remarks:    ...   recited "personal information" is unrelated and fundamentally different from the "public/private key" of Shelest cited in the Office Action and cannot be considered to be equivalent.

    The Examiner respectfully disagrees. Applicant has qualified user information to include personal information associated with the user.  Vazquez discloses personal information (such as username, user account information, email information) associated with a particular user and its usage in credential management of an network-connected entity. (Vazquez col 12, ll 13-23: when credential management application on client device outputs a representation for a credential or signs a document using a credential, client device transmits information to server describing the use (e.g., a device identifier, a user name, user account identifier, the type of use, email address, location, date and/or time); in addition, when a credential is presented for validation, processing system  operated by the validation entity transmits the usage information to the server; server then stores an entry including these details)

H.  Applicant argues on page 11 of Remarks: New Claims 20 - 22. 

    The newly added claims 20 - 22 are addressed in the current Office Action.    

Conclusion
November 21, 2022
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                    11-29-2022Primary Examiner, Art Unit 2452